     Case 2:19-cv-02146-KJM-DMC Document 39 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES,                                  No. 2:19-CV-2146-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    WAL-MART STORES, INC.,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On the

18   Court’s own motion, the scheduling conference set in this matter for June 17, 2020, at 10:00 a.m.,

19   before the undersigned in Redding, California, is hereby vacated. At a later date, the Court will

20   set this matter, as well as related non-stayed matters, for a global status conference to address,

21   among other things, case scheduling.

22                  IT IS SO ORDERED.

23

24   Dated: May 21, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
